   Case 2:20-cv-00636-CMR Document 2 Filed 09/11/20 PageID.3 Page 1 of 15




                             UNITED STATES DISTRICT COURT
                                   DISTRICT OF UTAH

DANIEL BOYD, on behalf of himself and
                                )                      Civil Action No.:
others similarly situated,      )
                                )
             Plaintiff,         )                      Jury Trial Demanded
                                )
v.                              )                      Proposed Class Action
                                )
JOHN C. HEATH, ATTORNEY AT LAW, )
PLLC d/b/a LEXINGTON LAW FIRM,  )
                                )
             Defendant.         )
_______________________________ )

                                 CLASS ACTION COMPLAINT

                                        Nature of this Action

       1.      Daniel Boyd (“Plaintiff”) brings this class action against John C. Heath, Attorney

At Law, PLLC d/b/a Lexington Law Firm (“Defendant”), under the Telephone Consumer

Protection Act (“TCPA”), 47 U.S.C. § 227.

       2.      Upon information and good faith belief, Defendant routinely violates 47 U.S.C. §

227(b)(1)(A)(iii) by using an automatic telephone dialing system, or an artificial or prerecorded

voice, to place non-emergency calls or deliver text messages to telephone numbers assigned to a

cellular telephone service without prior express consent.

       3.      Upon information and good faith belief, Defendant also routinely violates 47 U.S.C.

§ 227(b)(1)(A)(iii) by using an automatic telephone dialing system, or an artificial or prerecorded

voice, to place non-emergency calls or deliver text messages to telephone numbers assigned to a

cellular telephone service without prior express consent, in that it continues to place calls or deliver

text messages to cellular telephone numbers after the regular and customary users of those cellular

telephone numbers instruct Defendant to stop placing calls to those cellular telephone numbers.




                                                   1
    Case 2:20-cv-00636-CMR Document 2 Filed 09/11/20 PageID.4 Page 2 of 15




        4.       Upon information and good faith belief, Defendant also routinely violates 47 U.S.C.

§ 227(b)(1)(A)(iii) by using an automatic telephone dialing system, or an artificial or prerecorded

voice, to place advertising or telemarketing calls or deliver advertising or telemarketing text

messages to telephone numbers assigned to a cellular telephone service without prior express

written consent.

                                      Jurisdiction and Venue

        5.       This Court has subject matter jurisdiction under 47 U.S.C. § 227(b)(3) and 28

U.S.C. § 1331.

        6.       Venue is proper before this Court pursuant to 28 U.S.C. § 1391(b) as Defendant is

based in this district and as a substantial portion of the events giving rise to this action occurred in

this district.

                                                Parties

        7.       Plaintiff is a natural person who at all relevant times resided in Pittsburgh,

Pennsylvania.

        8.       Defendant is a law firm that sells credit repair and monitoring services to consumers

across the country.

        9.       Defendant is headquartered in Salt Lake City, Utah.

                                         Factual Allegations

        10.      For the entire relevant period, Plaintiff has been the regular and sole user of his

cellular telephone number—(412) XXX-3478.

        11.      Sometime in 2015, Defendant began delivering text messages to Plaintiff’s cellular

telephone number from short code 482-80. 1


1
        “A short code is a number with fewer digits than a phone number to which a text message
can be sent. The five-or six-digit numbers are often promoted in traditional and digital advertising.


                                                   2
   Case 2:20-cv-00636-CMR Document 2 Filed 09/11/20 PageID.5 Page 3 of 15




       12.     In these text messages, Defendant marketed and advertised its credit repair and

credit monitoring services to Plaintiff.

       13.     After receiving multiple text messages from Defendant, Plaintiff responded

“STOP,” and Defendant acknowledged Plaintiff’s request and—temporarily—stopped delivering

text messages to his cellular telephone number.

       14.     However, starting in February 2018, Defendant again began delivering text

messages to Plaintiff’s cellular telephone number from short code 482-80, again to market and

advertise its credit repair and credit monitoring services to Plaintiff:




Companies use these codes to bring customers into the branded experience through voting,
surveys, sweepstakes, coupon offers, information updates, loyalty programs and alerts.”
https://usshortcodes.com/faqs (last visited August 18, 2020).

The      482-80    short    code   is    registered  to  “LexLaw     Case    Alerts.” See
https://usshortcodedirectory.com/search/?shortcode-number=48280 (last visited August 18,
2020).


                                                   3
   Case 2:20-cv-00636-CMR Document 2 Filed 09/11/20 PageID.6 Page 4 of 15




        15.    Once more, Plaintiff replied “STOP,” and Defendant acknowledged Plaintiff’s

request and—temporarily—stopped delivering text messages to his cellular telephone number.

        16.    Plaintiff did not “submit” any “form,” as mentioned in Defendant’s text message.

        17.    In fact, Plaintiff did not communicate with Defendant between Plaintiff’s 2015

instruction to “STOP,” and 2018.

        18.    Plaintiff did not give Defendant prior express consent to deliver text messages to

his cellular telephone number by using an automatic telephone dialing system at any point between

Plaintiff’s 2015 instruction to “STOP,” and 2018.

        19.    Plaintiff did not give Defendant prior express written consent to deliver advertising

or telemarketing text messages to his cellular telephone number by using an automatic telephone

dialing system at any point between Plaintiff’s 2015 instruction to “STOP,” and 2018.

        20.    Starting in early 2020, Defendant again began delivering text messages to

Plaintiff’s cellular telephone number marketing and advertising its credit repair and credit

monitoring services to Plaintiff.

        21.    At the same time, Defendant began placing telephone calls to Plaintiff’s cellular

telephone number marketing and advertising its credit repair and credit monitoring services to

Plaintiff.

        22.    Plaintiff answered several of the calls Defendant placed to his cellular telephone

number.

        23.    On the occasions that Plaintiff answered Defendant’s calls, he was greeted with an

artificial or prerecorded voice message that did not allow him to connect to a live person, but rather

offered an IVR menu to speak to a representative, receive another call back later, or opt out of

receiving any additional calls.




                                                  4
   Case 2:20-cv-00636-CMR Document 2 Filed 09/11/20 PageID.7 Page 5 of 15




        24.     Plaintiff selected the “opt out” IVR response on more than one occasion when

responding to Defendant’s telephone calls.

        25.     However, despite Plaintiff’s repeated instructions to stop calling or delivering text

messages, Defendant placed between 25 and 30 telephone calls and text messages to Plaintiff’s

cellular telephone number, including on March 11, 13, 16, 17, 19, 2020, and April 6, 2020.

        26.     Also during this period, Defendant left at least 5 artificial or prerecorded voice

messages on Plaintiff’s cellular telephone voicemail.

        27.     One of the artificial or prerecorded voice messages that Defendant left on Plaintiff’s

cellular telephone voicemail states: “. . . I’d like to offer you a free credit report consultation, where

we can evaluate your credit and develop a game plan for you. Sound good? Press 1 to get our help

now. Press 2 if you want me to call you back later. Press 9 if you aren’t interested, and you can

opt out. Hello, I am calling on behalf of Lexington Law. We are a consumer advocacy law firm

that is sensitive to what it takes to what it takes to get your credit back on track.” Click here for

Link to Recording.

        28.     Plaintiff did not request a credit report consultation, and did not—and does not—

have any business relationship with Defendant.

        29.     Plaintiff did not communicate with Defendant between Plaintiff’s 2018 instruction

to “STOP,” and 2020.

        30.     Plaintiff did not give Defendant prior express consent to place calls or deliver text

messages to his cellular telephone number by using an automatic telephone dialing system, or an

artificial or prerecorded voice, at any point between Plaintiff’s 2018 instruction to “STOP,” and

2020.




                                                    5
   Case 2:20-cv-00636-CMR Document 2 Filed 09/11/20 PageID.8 Page 6 of 15




       31.     Plaintiff did not give Defendant prior express written consent to place advertising

or telemarketing calls or deliver advertising or telemarketing text messages to his cellular

telephone number by using an automatic telephone dialing system, or an artificial or prerecorded

voice, at any point between Plaintiff’s 2018 instruction to “STOP,” and 2020.

       32.     Plaintiff did not provide his cellular telephone number to Defendant.

       33.     Considering this, and in light of the nature and character of the calls and text

messages at issue, including Defendant’s use of an artificial or prerecorded voice, Defendant

placed its calls and delivered its text messages to Plaintiff’s cellular telephone number by using an

automatic telephone dialing system.

       34.     Similarly, and also in light of the nature and character of the calls at issue, including

Defendant’s use of an artificial or prerecorded voice, Defendant placed its calls to Plaintiff’s

cellular telephone number by using “equipment which has the capacity—(1) to store numbers to

be called or (2) to produce numbers to be called, using a random or sequential number generator—

and to dial such numbers automatically (even if the system must be turned on or triggered by a

person).” Marks v. Crunch San Diego, LLC, 904 F.3d 1041, 1053 (9th Cir. 2018); see also Allan

v. Pennsylvania Higher Educ. Assistance Agency, No. 19-2043, 2020 WL 4345341 (6th Cir. July

29, 2020); Duran v. La Boom Disco, Inc., 955 F.3d 279 (2d Cir. 2020).

       35.     And even if Defendant believes it had prior express consent to place calls or deliver

text messages to Plaintiff’s cellular telephone number by using an automatic telephone dialing

system, or an artificial or prerecorded voice, Plaintiff repeatedly revoked consent to receive those

calls or text messages.




                                                  6
   Case 2:20-cv-00636-CMR Document 2 Filed 09/11/20 PageID.9 Page 7 of 15




       36.     When Plaintiff revoked consent to receive calls or text messages at his cellular

telephone number, he did not limit his revocation of consent in any way, and intended for it to

apply to any communications from Defendant.

       37.     Furthermore, Defendant placed its calls and delivered its text messages to

Plaintiff’s cellular telephone number for non-emergency purposes.

       38.     Upon information and good faith belief, Defendant placed its placed its calls and

delivered its text messages s to Plaintiff’s cellular telephone number voluntarily.

       39.     Upon information and good faith belief, Defendant placed its placed its calls and

delivered its text messages to Plaintiff’s cellular telephone number under its own free will.

       40.     Upon information and good faith belief, Defendant had knowledge that it was using

an automatic telephone dialing system, and an artificial or prerecorded voice, to placed its calls

and delivered its text messages to Plaintiff’s cellular telephone number.

       41.     Plaintiff suffered actual harm as a result Defendant’s calls in that he suffered an

invasion of privacy, an intrusion into his life, and a private nuisance.

       42.     Upon information and good faith belief, Defendant, as a matter of pattern and

practice, uses an automatic telephone dialing system, and an artificial or prerecorded voice, to

place calls and deliver text messages, absent prior express consent, to telephone numbers assigned

to a cellular telephone service.

       43.     Upon information and good faith belief, Defendant, as a matter of pattern and

practice, uses an automatic telephone dialing system, and an artificial or prerecorded voice, to

place advertising or telemarketing calls and deliver advertising or telemarketing text messages,

absent prior express written consent, to telephone numbers assigned to a cellular telephone service.




                                                  7
  Case 2:20-cv-00636-CMR Document 2 Filed 09/11/20 PageID.10 Page 8 of 15




                                    Class Action Allegations

       44.     Plaintiff brings this action under Federal Rule of Civil Procedure 23, and as a

representative of the following classes:

       No-Consent Class: All persons throughout the United States (1) to whom John C.
       Heath, Attorney At Law, PLLC d/b/a Lexington Law Firm placed, or caused to be
       placed, a call, or delivered, or caused to be delivered, a text message (2) directed to
       a number assigned to a cellular telephone service, but not assigned to a current or
       former John C. Heath, Attorney At Law, PLLC d/b/a Lexington Law Firm customer
       or a person who submitted the number to John C. Heath, Attorney At Law, PLLC
       d/b/a Lexington Law Firm, (3) by using an automatic telephone dialing system, or
       an artificial or prerecorded voice, (4) within four years preceding the date of this
       complaint through the date of class certification.

       Revocation Class: All persons and entities throughout the United States (1) to
       whom John C. Heath, Attorney At Law, PLLC d/b/a Lexington Law Firm, placed,
       or caused to be placed, one or more calls, or delivered, or caused to be delivered,
       one or more text messages, (2) directed to a number assigned to a cellular telephone
       service, (3) by using an automatic telephone dialing system or an artificial or
       prerecorded voice, (4) within four years preceding the date of this complaint
       through the date of class certification, (5) after the called party instructed John C.
       Heath, Attorney At Law, PLLC d/b/a Lexington Law Firm to cease calling or
       delivering text messages to his or her cellular telephone number.

       Telemarketing Class: All persons throughout the United States (1) to whom John
       C. Heath, Attorney At Law, PLLC d/b/a Lexington Law Firm placed, or caused to
       be placed, an advertisement or telemarketing call, or delivered, or caused to be
       delivered, an advertisement or telemarketing text message (2) directed to a number
       assigned to a cellular telephone service, (3) by using an automatic telephone dialing
       system, or an artificial or prerecorded voice, (4) within four years preceding the
       date of this complaint through the date of class certification.

       45.     Excluded from the classes are Defendant, Defendant’s employees and agents,

members of their immediate families and their legal representatives, heirs, successors, or assigns,

and any entity in which Defendant has or had a controlling interest.

       46.     Also excluded from the classes are the members of the classes in the case captioned

Pena v. John C. Heath, Attorney at Law, PLLC d/b/a Lexington Law Firm, No. 18-24407-CIV-

UNGARO (S.D. Fla.), who did not opt out of the settlement.




                                                 8
  Case 2:20-cv-00636-CMR Document 2 Filed 09/11/20 PageID.11 Page 9 of 15




        47.    Upon information and belief, the members of the classes are so numerous that

joinder of all of them is impracticable.

        48.    The exact number of the members of the classes are unknown to Plaintiff at this

time, and can be determined only through appropriate discovery.

        49.    The classes are ascertainable because they are defined by reference to objective

criteria.

        50.    In addition, the members of the classes are identifiable in that, upon information

and belief, their telephone numbers, names, and addresses can be identified in business records

maintained by Defendant and by third parties.

        51.    Plaintiff’s claims are typical of the claims of the members of the classes.

        52.    As it did for all members of the classes, Defendant used an automatic telephone

dialing system, and an artificial or prerecorded voice, to place calls and deliver text messages to

Plaintiff’s cellular telephone number.

        53.    As it did for all members of the No-Consent Class, Defendant used an automatic

telephone dialing system, and an artificial or prerecorded voice, to place calls and deliver text

messages to Plaintiff’s cellular telephone number without Plaintiff’s prior express consent.

        54.    Like all members of the No-Consent Class, Plaintiff is not, and never was, one of

Defendant’s customers.

        55.    As it did for all members of the Revocation Class, Defendant used an automatic

telephone dialing system, and an artificial or prerecorded voice, to place calls and deliver text

messages to Plaintiff’s cellular telephone number after being instructed to cease calling or

delivering text messages to his cellular telephone number.

        56.    As it did for all members of the Telemarketing Class, Defendant used an automatic




                                                 9
 Case 2:20-cv-00636-CMR Document 2 Filed 09/11/20 PageID.12 Page 10 of 15




telephone dialing system, and an artificial or prerecorded voice, to place advertising or

telemarketing calls and deliver advertising or telemarketing text messages to Plaintiff’s cellular

telephone number without Plaintiff’s prior express written consent.

         57.      Plaintiff’s claims, and the claims of the members of the classes, originate from the

same conduct, practice, and procedure on the part of Defendant.

         58.      Plaintiff’s claims are based on the same theories as are the claims of the members

of the classes.

         59.      Plaintiff suffered the same injuries as the members of the classes.

         60.      Plaintiff will fairly and adequately protect the interests of the members of the

classes.

         61.      Plaintiff’s interests in this matter are not directly or irrevocably antagonistic to the

interests of the members of the classes.

         62.      Plaintiff will vigorously pursue the claims of the members of the classes.

         63.      Plaintiff has retained counsel experienced and competent in class action litigation.

         64.      Plaintiff’s counsel will vigorously pursue this matter.

         65.      Plaintiff’s counsel will assert, protect, and otherwise represent the members of the

class.

         66.      The questions of law and fact common to the members of the classes predominate

over questions that may affect individual members of the class.

         67.      Issues of law and fact common to all members of the class are:

               a. Defendant’s violations of the TCPA;

               b. Defendant’s conduct, pattern, and practice as it pertains to dialing cellular telephone

                  numbers absent prior express consent;




                                                    10
 Case 2:20-cv-00636-CMR Document 2 Filed 09/11/20 PageID.13 Page 11 of 15




             c. Defendant’s use of an automatic telephone dialing system as defined by the TCPA;

             d. Defendant’s conduct, pattern, and practice of continuing to place calls and deliver

                text messages to cellular telephone numbers after being instructed to stop doing so;

             e. Defendant’s use of an artificial or prerecorded voice, and

             f. The availability of statutory penalties.

       68.      A class action is superior to all other available methods for the fair and efficient

adjudication of this matter.

       69.      If brought and prosecuted individually, the claims of the members of the classes

would require proof of the same material and substantive facts.

       70.      The pursuit of separate actions by individual members of the classes would, as a

practical matter, be dispositive of the interests of other members of the classes, and could

substantially impair or impede their ability to protect their interests.

       71.      The pursuit of separate actions by individual members of the classes could create a

risk of inconsistent or varying adjudications, which might establish incompatible standards of

conduct for Defendant.

       72.      These varying adjudications and incompatible standards of conduct, in connection

with presentation of the same essential facts, proof, and legal theories, could also create and allow

the existence of inconsistent and incompatible rights within the classes.

       73.      The damages suffered by individual members of the classes may be relatively small,

thus, the expense and burden to litigate each of their claims individually make it difficult for the

members of the class to redress the wrongs done to them.

       74.      The pursuit of Plaintiff’s claims, and the claims of the members of the class, in one

forum will achieve efficiency and promote judicial economy.




                                                  11
  Case 2:20-cv-00636-CMR Document 2 Filed 09/11/20 PageID.14 Page 12 of 15




        75.      There will be little difficulty in the management of this action as a class action.

        76.      Defendant has acted or refused to act on grounds generally applicable to the

members of the classes, making final declaratory or injunctive relief appropriate.

                        Count I—Violation of 47 U.S.C. § 227(b)(1)(A)(iii)

        77.      Plaintiff repeats and re-alleges each and every factual allegation contained in

paragraphs 1-76.

        78.      A text message is a “call” as defined by the TCPA. See, e.g., Duran v. La Boom

Disco, Inc., 955 F.3d 279, 280 n.4 (2d Cir. 2020) (“It is undisputed that ‘[a] text message to a

cellular telephone . . . qualifies as a ‘call’ within the compass of [the TCPA].’”) (internal citation

omitted); Satterfield v. Simon & Schuster, Inc., 569 F.3d 946, 954 (9th Cir. 2009).

        79.      47 U.S.C. § 227(b)(1)(A)(iii) makes it “unlawful for any person within the United

States . . . to make any call (other than a call made for emergency purposes or made with the prior

express consent of the called party) using any automatic telephone dialing system or an artificial

or prerecorded voice . . . to any telephone number assigned to a paging service, cellular telephone

service, specialized mobile radio service, or other radio common carrier service, or any service for

which the called party is charged for the call . . . .”

        80.      47 C.F.R. § 64.1200(a)(2) additionally states, with respect to advertisement and

telemarketing calls—of which Defendant’s texts to Plaintiff are—that “[n]o person or entity may

. . . [i]nitiate or cause to be initiated, any telephone call that includes or introduces an advertisement

or constitutes telemarketing, using an automatic telephone dialing system or an artificial or

prerecorded voice, to any of the lines or telephone numbers described in paragraphs (a)(1)(i)

through (iii) of this section, other than a call made with the prior express written consent of the

called party . . . .”




                                                   12
 Case 2:20-cv-00636-CMR Document 2 Filed 09/11/20 PageID.15 Page 13 of 15




       81.      47 C.F.R. § 64.1200(f)(8) defines “prior express written consent” as “an agreement,

in writing, bearing the signature of the person called that clearly authorizes the seller to deliver or

cause to be delivered to the person called advertisements or telemarketing messages using an

automatic telephone dialing system or an artificial or prerecorded voice, and the telephone number

to which the signatory authorizes such advertisements or telemarketing messages to be delivered.”

       82.      Defendant violated 47 U.S.C. § 227(b)(1)(A)(iii) by utilizing an automatic

telephone dialing system to place calls and deliver text messages to Plaintiff’s cellular telephone

number without consent.

       83.      Defendant separately violated 47 U.S.C. § 227(b)(1)(A)(iii) by utilizing an artificial

or prerecorded voice in connection with calls it placed to Plaintiff’s cellular telephone number

without consent.

       84.      Defendant separately violated 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §

64.1200(a)(2) by utilizing an automatic telephone dialing system to place advertisement and

telemarketing and send advertisement and telemarketing text messages to Plaintiff’s cellular

telephone number, and the cellular telephone numbers of proposed class members, without prior

express written consent.

       85.      As a result of Defendant’s violations of 47 U.S.C. § 227(b)(1)(A)(iii), Plaintiff, and

the members of the classes, are entitled to damages in an amount to be proven at trial.

                                          Prayer for Relief

       WHEREFORE, Plaintiff prays for relief and judgment, as follows:

             a) Determining that this action is a proper class action;

             b) Designating Plaintiff as a class representative of the classes under Federal Rule of

                Civil Procedure 23;




                                                  13
 Case 2:20-cv-00636-CMR Document 2 Filed 09/11/20 PageID.16 Page 14 of 15




            c) Designating Plaintiff’s counsel as class counsel under Federal Rule of Civil

                Procedure 23;

            d) Adjudging and declaring that Defendant violated 47 U.S.C. § 227(b)(1)(A)(iii);

            e) Enjoining Defendant from continuing its violative behavior, including continuing

                to place calls to Plaintiff’s cellular telephone number, and to the cellular telephone

                numbers of members of the class, by using an automatic telephone dialing system,

                or an artificial or prerecorded voice;

            f) Awarding Plaintiff and the members of the classes damages under 47 U.S.C. §

                227(b)(3)(B);

            g) Awarding Plaintiff and the members of the classes treble damages under 47 U.S.C.

                § 227(b)(3);

            h) Awarding Plaintiff and the classes reasonable attorneys’ fees, costs, and expenses

                under Rule 23 of the Federal Rules of Civil Procedure;

            i) Awarding Plaintiff and the members of the classes any pre-judgment and post-

                judgment interest as may be allowed under the law; and

            j) Awarding such other and further relief as the Court may deem just and proper.

                                      Demand for Jury Trial

        Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial by jury of any

and all triable issues.

        Date: September 11, 2020               /s/ Curtis R. Hussey
                                               Curtis R. Hussey
                                               Hussey Law Firm, LLC
                                               82 Plantation Pointe Road # 288
                                               Fairhope, AL 36532
                                               Phone: (251) 401-4882
                                               gulfcoastadr@gmail.com




                                                  14
Case 2:20-cv-00636-CMR Document 2 Filed 09/11/20 PageID.17 Page 15 of 15




                                 Aaron D. Radbil (to seek admission pro hac vice)
                                 Alexander D. Kruzyk (to seek admission pro hac
                                 vice)
                                 Greenwald Davidson Radbil PLLC
                                 7601 N. Federal Highway, Suite A-230
                                 Boca Raton, FL 33487
                                 Phone: (512) 803-1578
                                 aradbil@gdrlawfirm.com
                                 akruzyk@gdrlawfirm.com

                                 Counsel for Plaintiff and the proposed classes




                                   15
